DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 12 July 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Arguments
Applicant's arguments filed 12 July 2022 regarding the non-statutory double patenting rejections have been fully considered but they are not persuasive. Applicant argues wherein based on the amended limitations to the independent claim(s), the non-statutory patenting rejections should be rendered moot, however, after further consideration, Examiner contends wherein the issued U.S. Patent would still broadly read on and/or anticipate the currently provided claim limitations, as indicated below.  As such, Applicant’s arguments are found unpersuasive and remain rejected as indicated below.
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. § 102 have been considered but are moot in view of the new grounds of rejection provided below in view of newly found prior art, which was necessitated based on Applicant’s amendment(s) to the claims.  Examiner additionally notes wherein claim 20 appears to have a missing claim limitation (i.e. controlling a robotic gripping device…) from the previous claim set without any indication (i.e. annotation) that the claim limitation has been cancelled from the claim. Examiner notes wherein it has been interpreted that this was a typographical error and has still addressed this limitation in the below rejection(s) accordingly, however, appropriate correction and/or clarification are earnestly solicited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,792,809 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope to the allowed claims and would be fully encompassed and/or anticipated by the issued U.S. Patent.
Specifically wherein;
Regarding claim 1, Applicant provides similar limitations as in claim 1 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A method comprising: 
controlling a robotic gripping device to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object; 
receiving, from a first non-contact sensor, first sensor data indicative of a first region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the first region after the attempt to grasp the object; 
receiving, from a second non-contact sensor, second sensor data indicative of a second region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the second region after the attempt to grasp the object; and 
determining, using an object-in-hand classifier that takes as input the first sensor data indicative of the first region after the attempt to grasp the object and the second sensor data indicative of the second region after the attempt to grasp the object, whether the robotic gripping device is currently holding the object after the attempt to grasp the object.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 2-15, Applicant provides similar limitations as provided in at least claims 2-11 and 19-20 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 16, Applicant provides similar limitations as in claim 12 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A robot comprising: 
a robotic gripping device, comprising a plurality of digits; 
a first non-contact sensor; 
a second non-contact sensor; and 
a control system configured to: 
control the robotic gripping device to cause the plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object; 
receive, from the first non-contact sensor, first sensor data indicative of a first region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the first region after the attempt to grasp the object; 
receive, from the second non-contact sensor, second sensor data indicative of a second region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the second region after the attempt to grasp the object; and 
determine, using an object-in-hand classifier that takes as input the first sensor data indicative of the first region after the attempt to grasp the object and the second sensor data indicative of the second region after the attempt to grasp the object, whether the robotic gripping device is currently holding the object after the attempt to grasp the object.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claims 17-19, Applicant provides similar limitations as provided in at least claims 13-15 of the issued U.S. Patent. Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) as in the claims of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.
Regarding claim 20, Applicant provides similar limitations as in claim 16 of the issued U.S. Patent, wherein both of the respective claim(s) include (similar limitations provided in bold):
A non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions comprising: 
controlling a robotic gripping device to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object (Examiner notes wherein this limitation appears to have been deleted from the previous set of claims, but is included herein, as it is also taught by the issued U.S. Patent); 
receiving, from a first non-contact sensor, first sensor data indicative of a first region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the first region after the attempt to grasp the object; 
receiving, from a second non-contact sensor, second sensor data indicative of a second region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the second region after the attempt to grasp the object; and 
determining, using an object-in-hand classifier that takes as input the first sensor data indicative of the first region after the attempt to grasp the object and the second sensor data indicative of the second region after the attempt to grasp the object, whether the robotic gripping device is currently holding the object after the attempt to grasp the object.
Although conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitation(s)/step(s) or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting of an element and its function(s) in the claim of the present application are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a referenced element or step whose function is not needed would be obvious to one of ordinary skill in the art. Examiner further notes wherein although the claims are not identical (slightly broader), they are commensurate in scope to the claim limitations provided in the issued U.S. Patent, and likewise would anticipate the currently provided claim limitations.

Examiner notes wherein the nonstatutory double patenting rejection(s) provided herein would be overcome with a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levine et al (US 2017/0252922 A1, hereinafter Levine) in view of Konolige et al (US 2016/0136808 A1, hereinafter Konolige).
Regarding claim 1, Levine discloses a method comprising: 
controlling a robotic gripping device (Figure 1, robot(s) 180A, 180B, wherein said robots include end effectors 182A, 182B, respectively) to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraphs 0044-0046, wherein a grasp attempt is implemented for an end effector, and as further shown in at least Figure 3, blocks 352-356) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits); 
receiving, from a first non-contact sensor (Figure 1, sensor(s) 184A, 184B), first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraph 0036, wherein said sensor(s) have a field of view of at least a portion of the workspace of the robot including potential objects to be grasped)  Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative sensor mountings may be utilized, for instance wherein said vision sensors may be mounted on the end effector or on a component close to the end effector; 
receiving, from a second non-contact sensor (Figure 1, sensor(s) 184A, 184B), second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel); and 
determining, using an object-in-hand classifier (Figure 1, convolutional neural network (CNN) 125) that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).  Levine is silent regarding specifically wherein multiple (i.e. at least two) regions between the plurality of digits are utilized in classifying an object after the attempt to grasp the object.
Konolige discloses a real-time determination of object metrics for trajectory planning of a robotic arm holding an object.  Konolige goes on to wherein the robotic device includes a gripping device and a plurality of sensors (i.e. visual sensors) mounted to the robotic device for collecting sensor data in order to estimate the dimensions, size, and/or shape of the object after an object is grasped.  Konolige further teaches wherein the sensors are mounted at different locations, such that the object characteristics are accurately identified (Figures 1A-B, 3 & 5; at least as in paragraphs 0094-0097 and 0100-0101).  Examiner notes wherein although Konolige primarily teaches wherein the gripping device is a suction type gripper, Konolige does further teach wherein different types of grippers or end effectors capable of moving objects may be used as well (at least as in paragraph 0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the teachings of Levine, to include Konolige’s teachings of providing robot mounted sensors at different locations, such that multiple regions of an object may accurately identified, since Konolige teaches wherein utilizing a plurality of sensors to accurately identify an object held by said robotic device, provides for more efficient trajectory planning of said robotic device when/while holding said object.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of Levine and Konolige, as they are both directed towards robotic arms with gripping devices that utilize sensors to identify and subsequently handle one or more objects, thereby combining prior art elements according to known methods to yield predictable results. 
Regarding claim 2, in view of the above combination of Levine and Konolige, Levine further discloses wherein the object-in-hand classifier is a machine learning model trained based on past grasp attempts by the robotic gripping device (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 3, in view of the above combination of Levine and Konolige, Levine further discloses wherein the object-in-hand classifier is a machine learning model trained based on past grasp attempts by a similar robotic gripping device (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 4, in view of the above combination of Levine and Konolige, Levine further discloses wherein the object-in-hand classifier is a machine learning model trained based on simulated grasping events (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 5, in view of the above combination of Levine and Konolige, Levine further discloses wherein the object-in-hand classifier comprises a convolutional neural network (CNN) (Figure 1; at least as in paragraphs 0002, 0004 and 0042, regarding CNN 125).
Regarding claim 6, in view of the above combination of Levine and Konolige, Levine further discloses wherein the first non-contact sensor comprises a time-of-flight sensor, wherein the first sensor data comprises time-of-flight distance data from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 7, in view of the above combination of Levine and Konolige, Levine further discloses wherein the object-in-hand classifier is a linear kernel state vector machine (SVM) that takes as input the time-of-flight distance data (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 8, in view of the above combination of Levine and Konolige, Levine further discloses wherein the first non-contact sensor is an infrared camera, wherein the first sensor data comprises grayscale image data, wherein the second non-contact sensor is a time-of-flight sensor, and wherein the second sensor data comprises time-of-flight distance data (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 9, in view of the above combination of Levine and Konolige, Levine further discloses wherein the object-in-hand classifier takes as further input third sensor data, wherein the third sensor data comprises reflectance data from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 10, in view of the above combination of Levine and Konolige, Levine further discloses wherein the object-in-hand classifier is an SVM that takes as input a single image from the infrared camera, a single distance measurement from the time-of- flight sensor, and a single reflectance measurement from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0038, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light).
Regarding claim 11, in view of the above combination of Levine and Konolige, Levine further discloses wherein the first non-contact sensor comprises a time-of-flight sensor, wherein the first sensor data comprises time-of-flight distance data from the time-of- flight sensor, and wherein the method further comprising receiving, from an additional time-of-flight sensor on the robotic gripping device, additional sensor data indicative of a third region between the plurality of digits of the robotic gripping device, wherein the object-in-hand classifier takes as further input the additional sensor data (Figures 1 & 3; at least paragraphs 0034-0038 and 0042, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0042, wherein the CNN 125 is iteratively updated) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits).
Regarding claim 12, in view of the above combination of Levine and Konolige, Levine further discloses wherein the time-of-flight sensor is a short-range time-of-flight sensor configured to measure distance within a first range, wherein the additional time-of-flight sensor is a long-range time-of-flight sensor configured to measure distance within a second range, wherein the second range extends further from the robotic gripping device than the first range, and wherein each of the short-range time-of-flight sensor and the long-range time-of- flight sensor are configured to generate a separate reflectance measurement (Figures 1 & 3; at least paragraphs 0034-0038 and 0042, specifically as in at least paragraph 0035, wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0042, wherein the CNN 125 is iteratively updated).
Regarding claim 13, in view of the above combination of Levine and Konolige, Levine discloses the method further comprising controlling the robotic gripping device to attempt to grasp the object a second time when the attempt to grasp the object results in a grasp failure (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 14, in view of the above combination of Levine and Konolige, Levine further discloses wherein the plurality of digits of the robotic gripping comprise a plurality of underactuated digits, wherein each underactuated digit has less control inputs than degrees of freedom (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits).
Regarding claim 15, in view of the above combination of Levine and Konolige, Levine further discloses wherein the first non-contact sensor is a one-dimensional (1D) time-of-flight sensor configured to generate a time-of-flight distance measurement indicative of distance to a nearest object in a direction extending between the plurality of digits of the robotic gripping device (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors and wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel).
Regarding claim 16, Levine discloses a robot (Figure 1, robot(s) 180A, 180B; at least as in paragraphs 0034-0037, specifically as shown in at least Figure 1) comprising: 
a robotic gripping device (Figure 1, end effectors 182A, 182B; at least as in paragraphs 0034-0037, specifically as shown in at least Figure 1), comprising a plurality of digits (Figure 1; at least as in paragraphs 0034-0037); 
a first non-contact sensor (Figure 1, sensor(s) 184A, 184B; at least paragraphs 0034-0038); 
a second non-contact sensor (Figure 1, sensor(s) 184A, 184B; at least paragraphs 0034-0038); and 
a control system (Figures 1, 3 & 8, robot control system 860; as disclosed in at least paragraphs 0043 and 0112) configured to: 
control the robotic gripping device to cause the plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraphs 0044-0046, wherein a grasp attempt is implemented for an end effector, and as further shown in at least Figure 3, blocks 352-356) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits); 
receive, from the first non-contact sensor, first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraph 0036, wherein said sensor(s) have a field of view of at least a portion of the workspace of the robot including potential objects to be grasped)  Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative sensor mountings may be utilized, for instance wherein said vision sensors may be mounted on the end effector or on a component close to the end effector; 
receive, from the second non-contact sensor, second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel); and 
determine, using an object-in-hand classifier that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).  Levine is silent regarding specifically wherein multiple (i.e. at least two) regions between the plurality of digits are utilized in classifying an object after the attempt to grasp the object.
Konolige discloses a real-time determination of object metrics for trajectory planning of a robotic arm holding an object.  Konolige goes on to wherein the robotic device includes a gripping device and a plurality of sensors (i.e. visual sensors) mounted to the robotic device for collecting sensor data in order to estimate the dimensions, size, and/or shape of the object after an object is grasped.  Konolige further teaches wherein the sensors are mounted at different locations, such that the object characteristics are accurately identified (Figures 1A-B, 3 & 5; at least as in paragraphs 0094-0097 and 0100-0101).  Examiner notes wherein although Konolige primarily teaches wherein the gripping device is a suction type gripper, Konolige does further teach wherein different types of grippers or end effectors capable of moving objects may be used as well (at least as in paragraph 0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the teachings of Levine, to include Konolige’s teachings of providing robot mounted sensors at different locations, such that multiple regions of an object may accurately identified, since Konolige teaches wherein utilizing a plurality of sensors to accurately identify an object held by said robotic device, provides for more efficient trajectory planning of said robotic device when/while holding said object.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of Levine and Konolige, as they are both directed towards robotic arms with gripping devices that utilize sensors to identify and subsequently handle one or more objects, thereby combining prior art elements according to known methods to yield predictable results.
Regarding claim 17, in view of the above combination of Levine and Konolige, Levine further discloses wherein the plurality of digits comprise two underactuated digits, each underactuated digit comprising: a deformable gripping surface; and a plurality of members coupled together end-to-end by one or more unactuated joints, wherein the plurality of members are configured to cause the deformable gripping surface to conform to a shape of the object when the object is grasped between the two underactuated digits (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits).
Regarding claim 18, in view of the above combination of Levine and Konolige, Levine further discloses wherein the control system is further configured to determine, based on the first sensor data and the second sensor data, a grasp quality indicative of a quality of grip on the object by the two underactuated digits (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).
Regarding claim 19, in view of the above combination of Levine and Konolige, Levine further discloses wherein the first non-contact sensor comprises an RGB camera and the second non-contact sensor comprises a time-of-flight sensor, wherein the object- in-hand classifier used by the control system takes as input a color image from the RGB camera, a distance measurement from the time-of-flight sensor, and a reflectance measurement from the time-of-flight sensor (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors and wherein said sensor may be a time-of-flight 3D laser scanner, and wherein said 3D laser scanner includes one or more lasers that emit light and one or more sensors that collect data related to reflections of the emitted light, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel).
Regarding claim 20, Levine discloses a non-transitory computer readable medium having stored therein instructions executable by one or more processors to cause the one or more processors to perform functions comprising: 
controlling a robotic gripping device (Figure 1, robot(s) 180A, 180B, wherein said robots include end effectors 182A, 182B, respectively) to cause a plurality of digits of the robotic gripping device to move towards each other in an attempt to grasp an object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraphs 0044-0046, wherein a grasp attempt is implemented for an end effector, and as further shown in at least Figure 3, blocks 352-356) Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative end effector(s) may be utilized including those with more digits (i.e. a plurality of digits); 
receiving, from a first non-contact sensor (Figure 1, sensor(s) 184A, 184B), first sensor data indicative of a region between the plurality of digits of the robotic gripping device, wherein the first sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0038 and 0043-0046, specifically as in at least paragraph 0036, wherein said sensor(s) have a field of view of at least a portion of the workspace of the robot including potential objects to be grasped)  Examiner notes wherein Levine teaches at least as in paragraph 0037 wherein additional and/or alternative sensor mountings may be utilized, for instance wherein said vision sensors may be mounted on the end effector or on a component close to the end effector; 
receiving, from a second non-contact sensor (Figure 1, sensor(s) 184A, 184B), second sensor data indicative of the region between the plurality of digits of the robotic gripping device, wherein the second sensor data is based on a different sensing modality than the first sensor data, wherein the second sensor data is indicative of the region after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042, specifically as in at least paragraph 0035, wherein said sensor(s) can generate images related to shape, color, depth, and/or other features of object(s) that are in the line of sight of the sensors, and further as in at least paragraph 0041 wherein said image obtained by the sensor(s) may include multiple channels, such as a red channel, a blue channel, a green channel and/or a depth channel); and 
determining, using an object-in-hand classifier (Figure 1, convolutional neural network (CNN) 125) that takes as input the first sensor data and the second sensor data, whether the robotic gripping device is currently holding the object after the attempt to grasp the object (Figures 1 & 3; at least paragraphs 0034-0042 and 0048-0052, specifically as in at least paragraph 0042, wherein a CNN125 is utilized to determine a result of the grasp attempt, and further as shown in Figure 3 and related text (i.e. paragraphs 0048-0052) wherein a given grasping attempt is performed and a subsequent determination is made regarding the success of said attempted grasp).  Levine is silent regarding specifically wherein multiple (i.e. at least two) regions between the plurality of digits are utilized in classifying an object after the attempt to grasp the object.
Konolige discloses a real-time determination of object metrics for trajectory planning of a robotic arm holding an object.  Konolige goes on to wherein the robotic device includes a gripping device and a plurality of sensors (i.e. visual sensors) mounted to the robotic device for collecting sensor data in order to estimate the dimensions, size, and/or shape of the object after an object is grasped.  Konolige further teaches wherein the sensors are mounted at different locations, such that the object characteristics are accurately identified (Figures 1A-B, 3 & 5; at least as in paragraphs 0094-0097 and 0100-0101).  Examiner notes wherein although Konolige primarily teaches wherein the gripping device is a suction type gripper, Konolige does further teach wherein different types of grippers or end effectors capable of moving objects may be used as well (at least as in paragraph 0094).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the teachings of Levine, to include Konolige’s teachings of providing robot mounted sensors at different locations, such that multiple regions of an object may accurately identified, since Konolige teaches wherein utilizing a plurality of sensors to accurately identify an object held by said robotic device, provides for more efficient trajectory planning of said robotic device when/while holding said object.  Examiner further notes wherein one skilled in the art would have been motivated to combine the teachings of Levine and Konolige, as they are both directed towards robotic arms with gripping devices that utilize sensors to identify and subsequently handle one or more objects, thereby combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.  Examiner additionally notes the following prior art references, which are in the same field of endeavor as the instant invention, and also read on many of the currently provided claim limitations;
US 2013/0266205 A1, issued to Valpola, which teaches a method and system for recognizing objects that are handled by a gripper of a robotic arm through the use of a plurality of images.
US 2016/0101519 A1, issued to Kopicki, which teaches a method for generating a configuration of a robotic hand for automatically grasping an object through the use of machine learning techniques, which identifies multiple regions of an object such that the object may be successfully grasped.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664